Mr 0U\ Mask
      I reaeaecl you krf&r aboui my not meeiiAc urrh ftcr llol
Sg£TiGv\ 3Q\) 0+ ike. Cede ov Criminal Procedure. ^£r Ike 3 pectek
uert, rot meA-J- 4o oe Peti-hao 0>r U)rir of- Habeas Corpus'^ JZI /W3J
~/le b^y <£r Pehrton dtr 0/ferehenary Keueoo./Hso yen only Se<4 h&elc
2 tf£ f^e 3 packed ZL szaI anJ Pone. o\- ike, / 3 ka^J urirkn
(V\e<v\ofaAau/*\S \ka{- &&c4. uifh S^er^ . TW fAe Ccucr o\ Cnwinc] fifp&ls
accept jk(L tY\eMoranAunS fan ;Wve fe l-bbftc/) far fyiferehwexy
QejuieU)^ i* rok coa yc* deose. cerum fW\.

                         RECEIVED IN
                                                  I\\ar\k jgia fcr (Ou C lirn-t'.
                    COURT OF CRIMINAL APPEALS

                           FEB 02 2015

                        AbelAcosta,Gleik
                                                Shz^kez. 6L'/
                                                3HO[ S-T^hc "Schtl [<oe^4




                                                  RECEIVED IN
                                                (COURT Of CRfMINW. APPEALS

                                                      FEB Og 2011

                                                  AbtfAeoeii,Cterk